 

Exhibit 10.1

 

[t1701557_ex10-1pg01.jpg]

 

anciara• -erteret Here for good Date: 27th April 2017 Our Flat 10532566 1
CONFICIENTIAL, Majesco Software and Solutions India Private Limited CIN:
L17290OGJ2014PTC0131103 HallMark Towers, No. 35(SP), Developed Plot Estate,
Guindy, Channel - 600 032 Attention: Mr. Kunal Karam Dear Sirs, We Standard
Chartered Bank Incorporated in England with limited liability by Royal Charter
1653 Reference Number ZC18 having its Principal Office In England at 1
Basinghall Avenue, London, EC2V 5DD acting through Its Branch office Inter-04a
In India at 19, Rajaji Salal. Chennai 600 001 (the 'Bank') are pleased to offer
you the facilities (the 'Facilities") subject 10 the terms and conditions set
out in this facility letter (the 'Facility Letter), the Master Credit Terms
(Uncommitted), (the 'Agreemenr). Subject to cur right in our absolute discretion
to accept the Facility Letter on a later dale, the Facility Letter wig lapse by
close of business on the date falling 30 Banking Days after the date of the
Facility Letter. for and on behalf of for and on behalf of Standard Chartered
Bank Standard Chartered Bank 19, Rajaji Salal, Channel - 600 001 19, Rajaji
Salta, Chennal - 600 001 --) Name: Harsha Raheja Nama: Abhlnav Sehgal Title:
Relationship Manager Title: Credit Analyst Corporate & Institutional Banking /
Commercial Banking Corporate & Institutional Banking / Commercial Banking Fl
Sijv-,c,i 4.1xy--e 4 v_r__=1&!,,,, Crascenzo, 3A/F Piot No. C - 38 & 39,
G-Block, Bandra Kuria Complex, Mumbai - 400 051. Phone: 91 (0) 22 2675 789 :
47A, CIF Building, 2nd Floor, DLF Cyber City, Sector 24/25/25A, Gurgaon - 122
002. Phone: 91 (0)124 487 6138/608 Raheja Towers, 26.27, M.G. Road, Bangalore -
560 001. Phone: 91 (0) BO 2559 9292 Fax: 91 (0)80 2559 9255 : 19, Netair Subhas
Road, Kolkata - 700 001. Phone: 91 (0) 33 2222 0191/0433 Fax: 91 (0)33 2222 0206
: 19, Rajaii Salai, Chennai - 600 001. Phone: 91 (0) 44 25,34 9146 Fax: 91 (0)
44 2534 9184 • 6-3-1090, Raj Bhavan Road, Somajiguda,l-tyduabad - 500 082.
Phone: 91 (0)40 2339 7197 Fax: 91 (0) 40 2339 7008 : Athijeat II, Ground Floor,
Near Mithakali Six Roads, Ahmedabad - 380 006. Phone: 91 (0) 79 4007 0886 Fax:
91 (0) 79 4007 0881 soli lid SOMNARE AND SWIMS INDIA PVT, LTD, • 4, 0.) Dive&
lAtithaind Sightory C' -‘72 • Credit Documentation Unit N Standard Chartered
Bank Mumbai :zKolkata hennaj yderabad /Ahmedabad Dardard Chatered Sark b
Incorporated In Enceand with Itssitrid liablEly by Royal Charter 11153
Relerancei Number ZC 18 The Piled* Circe at MO Company is sausied in Enigicid at
7 Elaalrighal Arent*, tracsisci, EC21/ SDO Mao:lard Chatered Bank is auacrised
by !ha Prudential Regulation Authority end regulated by the Pinierided Condtc-t
ilailicosity and Pnicianiial Rectiteli:n Autrot 4.

 

 

 

 

[t1701557_ex10-1pg02.jpg]

 

Facility Letter (Uncommitted) — India We accept your offer to make available to
us each Rackity described in the Agreement and agree to be bound by the terms of
the Agreement for and on behalf of Mapieta Software and Solutions India Private
Limited 11"- V 4 Name: P Me: J14/W91-4Te nett))))) Nit ge_cA I j v." s v.) A
Pursuant to the Resolution of Its Boarp ofi.DIrectors c"- passed In their
meeting held on RN 4(11T., the Common < Seal of Majesco Software and Solutions
India Private Limited has been affixed In the presence of Director/s of the
LArirg1041/0- 4c14X Majesco Software and Solutions India Private Limited, who
hasfhave In '<token thereof signed this Facility Letter 4914—V Place: alkiani W
4 Date: q/ch. 1. Borrower(s) 1.1 The entities listed in column (1) of the table
below will be referred to as the 'Borrowers' and each a 'Borrower'. 1,2 Each
Borrower will enter or accede to the Agreement. fm JEICO SWORE AND SOLUTIONS
INDIA PITT LTD. fvf—e—r1-4_ Dint lAuborised Signaler? (1 Name of company-and
company/ registration number Majesco Software and Solutions India Privet-Limited
CIN: U729006J2014PTC0131103 India MNDC P-136 Millenium Business Park Mahepe Nevi
Mumbal, Maharashtra 400710 (2 Jurisdiction of incorporatio

 

 

 

 

[t1701557_ex10-1pg03.jpg]

 

Facility Letter (Uncommitted) — India 2. Facilities 2,1 General Banking
Facilities (a) Designated Facility Limits and Designated Sub-limits) (2) Type(
of FacIlr 1. Export Invoice Financing Facility Fac li imit(s)Borrowers) INR
200.000,000/- Unit Type: Outer and Sutelimit(s), applicable Majesco Software end
Solutions India Private United la. Overdraft Facility (INR 20000,000/-) Limit
Type: Inner Majesco Software and Solutions India Private Limited lb. Overdraft
Facility (INR 10,000,0001-) Limit Type: Inner Majesco Software and Solutions
India Private Limited lc. Short term loans Facility (INR 20,000,000/-) Limit
Type: Inner Majesco Software end Solutions India Private Limited Id. Bands
Guarantees (INR 40,000,0001-) Limit Type: Inner Majesco Software end Solutions
India Private Limited to. Pre shipment Financing Under Export Orders Facility
(INR 200,000,6000 Limit Type: Inner Majesco Software and Solutions India Private
Limited Total Facility Limits INR 200,000,000/- (a) Designated Combined Facility
Limits 3. Pricing and Conditions Any reference to a Borrower under this section
Is a reference to each Borrower of the relevant Facility specified in Clause 2
(Facilities) of the Facility Letter klAECO SOFTWARE AND SOLUTIONS MIA KM. NicoAP
Rector; Authorised Signatory Type(s) of Feel); signated Cornb d FacilltY Lind
Combined facility 1 and its sub limits INR 200,000,000/- sand conditions
Currency. INR purprtert: For financing the Borrowers sale of goods to its buyer.
es evidenced by the Borrower's Invoice to the buyer Tenor: Maximum up to 90 days
I erest. MCLR plus applicable Margin. Interest to accrue from the utilisation
date to the date of repayment or prepayment of that utilisation.. Margin: As may
be agreed with the Bank at the time of drawdown. Applicable Benchmark: As agreed
with the Bank at the time of drawdown In accordance with th below: Tenor MCLR to
be used Up to 89 days 90 — 179 days 1 month MCLR 3 months MCLR 180 — 364 days
(12 months 6 months MCLR

 

 

 

 

[t1701557_ex10-1pg04.jpg]

 

Type(s) of Facile Export Invoice Financing Facility condilioris aCI MCLR as on
date of disbursement shall apply until repayment. Specific Terms and Conditions:
• Security - First Pad Passu Charge over the current assets. • Payment of
invoice on due date can be recovered by debiting customer account. • Document:
Original Invoice 0.ffkor Conditions (applicable for all limits): • The Borrower
to route quarterly collectionstpayments/Irrvestments through Standard Chartered
Bank In proportion to Standard Chartered Bank share In working capital limits of
MSSIPL • Related party transactions for export invoice financing not allowed.
1a. Overdraft Facility Currency: INA Purpose: For the purpose of working capital
Tenor Maximum up to 1 day Applicable Benchmark 1 month MCLR MCLR Reset
Fleouencr. Monthly (as on date of publication on Bank's website). MCLR as on
date of disbursement shall apply until reset. Interest MCLR plus applicable
Margin Interest shall accrue from the date of draw down up to the respective due
dates, payable monthly in arrears. Specific Terms and Conditions: • Security:
First Pari passu charge over current assets • Facilityl a, lb and lc ea INFI
20,000,000/-. • Repayment through operating cash flows. Currency: INR Purpose:
For the purpose of working capital Tenor: Maximum up to I day Arolicatde
Benchmark', i month MCLR MCLR Reset Frequency: Monthly (as on date of
publication on Bank's website). MCLR as on date of disbursement shall apply
until reset. Interest MCLA plus applicable Margin Interest shall accrue from the
date of draw down up to the respective due dates, payable monthly In arrears.
lb. Overdraft Facility FCE PAJEKA SOFTWARE AND SOLUTIONS INDIA PVT. LTD, Directs
I Auktisivi Signatory r)

 

 

 

 

[t1701557_ex10-1pg05.jpg]

 

Facility Letter (Uncommitted) — India Sneciffc Terms and Conditions: • The limit
to be utilised for funding transactions with Medium, Smell & Micro Enterprises •
Facilityl a, lb and lc <=1NR 20,000.000/-. • Repayment through operating cash
flows. lc. Short term loans Facility Currency INR Purport: For the purpose of
working capital Tenor: Maximum up to 90 days interact MCLR plus applicable
Margin for all utilise-lions under this Facility payable on the last day of each
Month of the Term. Interest shall be calculated from the utilisation date to the
data of repayment or prepayment of that utilisation Applicable Benchmark As
agreed with the Bank at the time of drawdown in accordance with the below: Tenor
MCLR to be used Up to 89 days 1 month MCLR 90 — 179 days 3 months MCLR 180 — 364
days (12 months 8 months MCLR MCLR as on date of disbursement shall apply until
repayment. Specific Terme and Conditiont: • Working capital demand loan (VVCDL):
For working capital purpose • Security First Pad passu charge over current
assets • Facilityl a, lb and lc a INR 20,000.0001-. • Repayment through
operating cash flows ld. Bonds and Guarantees Currency: INR Purpose: Issuance of
guarantees ('Guarantees') Terror: Maximum up to 3 years. Commissions: As agreed
with the bank from time to time Specific Terms and Conditions: • Security: First
Pad passu charge over current assets. Is, Pre shipment Financing Under Currency:
INR Export Orders Facility Purpose: Pre-shipment financing covering the purchase
of raw material, prrrnssing , packing, transportation, warehousing and other
expenses and overheads Incurred by the Borrower to ready gnrde for sale. Tenor
Maximum up to 90 days

 

 

 

 

[t1701557_ex10-1pg06.jpg] 

icilii.EXO SOMME AND SOLUTIONS MA PVT. LTD. \k,tuiilt, MEW /Authorised Signatory
rid COndition 4. Fees The Bank reserves the right to levy the following penal
charges on the occurrence of any of the following events: Fe IKESCO SOFTWARE AND
SOLUDOIIS NIA PVT. LTD. \IA-4"-frit Not !Authorised Signatory end conditions
Interest MCLR plus applicable Margin. Interest to accrue from the utilisation
date to the date of repayment or prepayment of that utilisation.. Applicable
Benchmark. As agreed with the Bank at the time of drawdown in accordance with th
below Tenor MCLR to be used Up to 89 days 1 month MCLR 90 — 179 days 3 months
MCLR 180 — 364 days (12 months 6 months MCLR MCLR es on date of disbursement
shell apply until repayment. Specific Terms and Condition?: • Pre shipment
finance can be granted against purchase of trade related merchandise upto 100%
of Freight on Board value of exports /deemed exports. • Multicurrency funding
allowed under this facility. • Repayment: Lodgement of Stifles or STPI
certificate or other Transaction level documents applicable In case of Software
exports/ RemIttances of customer, Continuing Conditions • Running Pre-shipment
credit granted for 100% of the Freight on Board value of export orders. • To be
disbursed on the basis of customer request or Customer Undertaking or Contract
Copy or any other document acceptable to the bank. • Disbursal as per RBI
guidelines • Copy of Invoice/Order/Contract/Bill to be submitted within 30 days
of disbursement of Packing Credit. INR amuse/. payable on the date of the
Agreement, and any other handling fee to be agreed and payable on each
anniversary of the date of the Agreement as long as any Facility remains
available to a Borrower or the Bank has any claim, actual or contingent, against
a Borrower in respect of any Facility. Fee: 1. Delay / non submission of stock
and hook-debt statements 2. Delay/ non submission of renewed / additional
Insurance cover on security 3. Delay / non submission of documents required for
security perfection 4. Delay / non submission of details on Unhedged Foreign
Currency Exposure (UFCE) (quarterly as well as annual audited) 5. 6. Breech of
Covenants Penalty of INR 100,000/• per Instance (submission beyond 30th day of
the succeeding month or agreed timelines) Penalty of INR 25,000/• per instance
from the date of expiry of the Insurance policy (where cover note has not been
provided) or shortfall In cover. Penalty of 1% p.a. on the sanctioned facility
amount wef the date of expiry of the mutually agreed time till such the time the
security is perfected Penalty equivalent to the capital provisioning
requirec(submIsslon of quarterly details beyond 90th day from end of previous
quarter) Penalty of 1% of the amount outstanding at the end of the month in
which the covenant breach is advised to or identified by the bank, under the
facility In respect of which such breach has occurred.

 

 

 

 

[t1701557_ex10-1pg07.jpg]

 

Facility Letter (Uncommitted) — India The right of the Bank to claim penally as
mentioned above is discretionary and the Bank reserves the right to add any
other event/ charges which (In Its opinion) it considers necessary. It shall be
an obligation on the Borrower to pay the penal charges to the Bank on the
occurrence of any such event. Further. It should be noted that the levy of the
above penalty shall not construe condonation or waiver by the Bank of the
related delays / breaches, and shall not preclude the bank from exercising any
of It's rights as a lender, including those set out In it's Banking Facility
Letter." 5. Market Disruption 6. Contact Details 6.1 Contact details for the
Bank 6.2 Contact details for the Designated Borrower end the other Borrowers H a
Market Disruption Event occurs, the rate of Interest of that Facility will be
the rate per annum which is the aggregate of: the margin of that Facility as
specified in Clause 3 (Pricing and Conditions) of the Facility Letter or
otherwise agreed between the Bank and the relevant Borrower; and (b) the rate
which expresses as a percentage rate per annum of the Bank's cost of funding
that utilisation from whatever source the Bank may reasonably select, and If any
such percentage rate Is below zero then such percentage rate shall be deemed to
be zero. 'Market Disruption Event' means: (a) at or about noon on the Quotation
Day the Screen Rate Is not available or is zero or negative, or reasonable and
adequate means do not exist for ascertaining LIBOR or any other interbank
offered rate ('IBOR') or benchmark interest rate the Prime Rate (as the case may
be); (h) matching deposits are not readily available In the relevant Interbank
market; or (b) before close of business In the principal city of the relevant
interbank market on the Quotation Day, the cost to the Bank of obtaining
matching deposits in the relevant Interbank market would be in excess of LIBOR
or any other IBOR or benchmark Interest rate / the Prime Rate (as the case may
be). 'Quotation Day' means for any period for which an interest rate Is to be
determined two Banking Days before the first day of that period (as the case may
be), or such other period which the Bank decides accords with market practice In
the relevant interbank market. 'Screen Rate' means the standard market interest
rate for the relevant currency and period displayed on the relevant page of the
online electronic information service which for the time being the Bank normally
uses for obtaining LIBOR or any other IBOR or benchmark interest rate / the
Prime Rale (as the case may be). (a) (Option 1) Execution of bank documents
Banking arrangements Mr. R. Nagasubramenien, Manager. Credit Ris Control Mr.
Abhinav Sehgal 044-25349038/ Ramachandran,NagesubramanIen eisc con +91 44
30449376 Abhinay.sehgal@sc.com Clueries Majesco Software and Solutions India
Private Limited HallMark Towers, No. 35(SP), Developed Plot Estate, Guindy.
Chennal - 600 032 Fe 11013:0 SOFTWAREARDSOLUTIONSINDIAPVI LID. \14.4,j-et Dia
!Authorised Sigulory

 

 

 

 

[t1701557_ex10-1pg08.jpg]

 

7. Liability The Principal Borrower will be liable as a primary debtor to the
Bank for all sums payable or owing under the Facilities (whether it is Incurred
directly by the Principal Borrower or not). 7. Definitions 8.1 In the Agreement,
unless the context otherwise requires: "Approved Security" I. or time. means for
! the following: Facility Limit : - Ranking of charge and - Description of
security (including lender/chargeo)-or Guarantees- Part Passu Charge over the
current assets of the company Maximum amoOnt Secured-- INR 200,000,000/-
(Covering all facilities) Obligor Majesco Software and Solutions India Private
Limited such IINR Fixed Deposits from Majesco Ltd equivalent to 25% of the
limits disbursed to be obtained 200,000,000/- (Covering ail facilities) Majesco
Ltd other securities as advised in writing by the Borrower and approved In
witting by the Bank tram lime to "Banking Day" means a day (other than a
Saturday or Sunday) on which banks are open for general business In Chennal
"Conditions Precedent" means the following documents and evidence (both in form
and substance) satisfactory to the Bank: (a) certified copies of each Borrower's
constitutional documents; (b) certified copy of the board resolution of each
Borrower approving the acceptance of each Finance Document (or the equivalent
document evidencing such approval available In the relevant jurisdiction) and a
certified copy of the names and specimen signatures of alt persons authorised to
sign the Finance Documents and any notices arid other documents required in
connection with the Finance Documents; (c} each of the Finance Documents duly
executed by the parties thereto; (d) any documentation or other evidence which
is reasonably requested by It for the purpose of any 'know your customer'
requirements; (e) Accepted Banking Facility Letter (f) Resolution Ws 180 1(c)
along wtth auditors certificate(If applicable) (g) Demand Promissory Note for
INR 200,000,000/- (h) (i) Letter of Continuity for DP Note for INR 200,000,000/-
(j) (1) Bank Guarantee Indemnity for INR 40,000,000/- (j) Packing Credit
Undertaking cum indemnity for INR 200,000,000/- (k) (l) Post-shipment
Undertaking cum Indemnity for INR 200,000,000/- (m) (1) Certified true copy of
the Constitutional document of Majesco Ltd (j) Board Resolution from Majesco
Ltd. "Default Rate" means 2 per cent per annum over and above applicable, or
such rate as advised by the Bank to the Borrower from time to time. "Foreign
Currency" means any currency other than the Local Currency. "General Trade
Terms" means the terms and conditions applicable from lime to time to the Bank's
provision of trade finance services to each Borrower. "Jurisdiction" India Fa
ALTO MIME AND SOLUDOWS CIA PVT. LTD, nimbi Authorisod Signatory

 

 

 

 

[t1701557_ex10-1pg09.jpg]

 

Facility Letter (Uncommitted) - India "Large Cash Withdrawal Threshold Amount'
means INR 500,000/- "Master Credit Terms (Uncommitted)* means the standard
credit terms and conditions applicable from time to time for the Bank's
provision of any uncommitted and on-demand credit facility to each Borrower.
"MCLR" means Marginal Cost of Funds based Lending Rate. "Parent" Not Applicable
"Principal Borrower" (see Clause 8.2 of the Facility Letter) will be Majesco
Software and Solutions India Private Limited 'Security Documents" the In a means
form Bank respect each of the documents given or to be given by any Borrower and
any other document creating or granting any Security of the obligations of all
or any of the Borrowers under the and substance satisfactory to the Bank;
Description.- Unattested Memorandum of Hypothecation Agreement Identified below
Interest in favour Finance Documents, Majesco Software Solutions India Limited
,Obligor in favour of of the Bank each in and Private Pari-passu letters from
existing charge holders Majesco Software and Solutions India Private Limited ROC
Search Report Majesco Software and Solutions India Private Limited CHO 1 Majesco
Software and Solutions India Private Limited Majesco Ud Certificate of
Registration Majesco Software and Solutions India Private Limited Majesco Ltd
CERSAI Majesco Software and Solutions India Private Limited Letter of Set-off
Majesco Ltd "Standard Terms' means the terms and conditions applicable from time
to time to the Bank's provision of wholesale banking services to each Borrower.
"Spot Rate" means at any date the Bank's spot rate of exchange for the purchase
of the relevant currency In the India foreign exchange market at around 11:00 am
India time using the Local Currency for the relevant Facility. "Trade Service
Supplement" means each of the following: (a) the export financing trade service
supplement; (b) the Import financing trade service supplement; (c) the issuance
of LC or back-to-back LC trade service supplement: (d) the SBLC or guarantee
issuance trade service supplement; (a) the transfer of LC trade service
supplement; (I) the shipping guarantee trade service supplement (g) the Doc Prep
trade service supplement

 

 

 

 

[t1701557_ex10-1pg10.jpg] 

ForkteCO SOFTWOREMDSOLUTIONS INDIA PY1. LTD. e-vr-emts Vtuast Director lAuktioad
Sigatory 9. Additional Conditions Additional rept atIons, Clause 4 0 h st r Cred
Terms (Uncommitted Governing law and enforcement (a) The choice of governing law
of each Finance Document will be recognised and enforced in the relevant
Obligors jurisdiction o Incorporation, (b) Any judgment obtained In the courts
which the parties to a Finance Document have conferred jurisdiction on to settle
disputes Ir relation to that Finance Document will be recognised and enforced In
the relevant Obligors jurisdiction of Incorporation. 9 Additionatundertaklage,
Clause the Maste Credit,Terma Uncommitted); Security cover: Each Borrower must
at all times comply with the security cover ratios specified in the Facility
Letter or as notified by the Bank to the Borrower(s) from time to time, If any
of the security cover ratios at any time falls below the required level, the
relevant Borrower must provide additional security acceptable to the Bank and/or
reduce the relevant outstanding In order to comply with the relevant
requirements within the time limit Imposed by the Bank from time to time. (b)
Regulatory disclosure — CIBIL- By acceptance of this Facility Letter, each
Borrower hereby affirms that the Credit Information Bureau (India) Limited
and/or any other agency so authorised by the Reserve Bark of India, may use and
process the said information and data disclosed by the Bank to them, in the
manner as deemed fit by Credit Information Bureau (India) Limited and/or such
agency. Further, Each Borrower also confirms and permits the Credit Information
Bureau (India) Limited and/or any other agency so authorised to furnish for
consideration the processed Information and data or product thereof prepared by
them to the banks/financial Institutions and/or any other credit grantors or
registered users as may be specified by the Reserve Bank of India In this
behalf. (c) The Borrower agrees that, In accordance with the provisions of the
Reserve Bank of Indle circular on "Framework for Revitalising Distressed Assets
In the Economy — Guidelines on Joint Lenders Forum and Corrective Action Plan",
the Bank shall be entitled to identify Incipient stress in any Borrowers
accounts held with it and pursuant thereto, create different sub categories of
such accounts. The Borrower agrees that the Bank shall report credit Information
of such Borrowers who have an aggregate fund based and non fund based exposure
above the limit as so specified by the Reserve Bank of India, from time to time,
to the Central Repository of Information on Large Credits (TALC). The Borrower
also affirms that the Bank shall be entitled to refer accounts having an
aggregate exposure above the prescribed parameters to the Joint Lenders Forum
('JLF"), to be set up in accordance with the provisions as so prescribed by the
Reserve Bark of India, in order that the JLF can explore the possibility of
suggesting a Corrective action Plan ("CAP") for such accounts. The Borrower
agrees that it shell be bound to comply with the solutions that are set out by
JLF, including the option of rectification, restructuring, recovery or any other
action as so suggested by JLF. (d) The Borrower agrees that the Bank shell
receive details of the "Unhedged Foreign Currency Exposure" of the Customer, es
prescribed by the Reserve Bank of India and the Bank, from time to time, (I) In
such form and manner (ii) at such Intervals and (ill) to be calculated on the
basis of such parameters as so communicated by the Bank from time to time (e)
With a view to monitoring the and-use of funds, In the event the Bank desires a
specific certification from the Borrowers' auditors regarding diversion /
siphoning of funds by the Borrower, the Bank shall have the right to award a
separate mandate to the Borrowers auditors for this purpose. The cost of such
audit shall be to the Borrowers account. 0) The Borrower agrees that, in
accordance with the provisions of the RBI circular dated June 5, 2015 on
'Strategic Debt Restructuring Scheme" (as amended from time to time) ("SDR
Scheme"), each Lender shall be entitled to convert their outstanding Secured
Obligations into fully paid up equity shares of the Borrower at a price and on
terms in accordance with the SDR Scheme. The Borrower also affirms to forthwith
take all actions, Including procuring necessary corporate and shareholders
authorisations as may be required for the purpose of implementing the SDR
Scheme. The Borrowers shall take all actions necessary Including obtaining any
Authorisations and approvals from its Board or any Government Agency for such
conversion, If any. 9 Util sa on-Specific Conditions Precedent", Clause 2.2 (c)
of the Master Credit Term uncommitted) If so required by the Bank and/ o under
applicable law and regulation, the Borrower shall forthwith provide to the Bank,
and within such time period as the Bank may specify/ require: Q) Copies/
certified true copies of or if the Bank so requires, summaries of the commercial
Invoices to be financed by the Bank ( the original Invoices to be financed by
the Bank being referred to as 'Invoices' and the summaries of the Invoices,
being referred to as "Invoice Summaries'), in such form as the Bank may specify;
(11) If applicable, copies/ certified true copies of , or if the Bank so
requires, summaries of the proforma Invoices or purchase orders (the original
proforma invoice(s), and/ or purchase order(s) to be financed by the Bank, being
referred to as "Proforma Invoice(s)' and the summaries of the Proforma
Invoice(s) being referred to as 'Profane Invoice Summaries") in such form as the
Bank as may specify; Qil) Copies/ certified true copies of/ reasonable evidence
of delivery of the goods/ services which are the subject of any involca(s) or
Proforma invoice(s) (such evidence/copies being referred to collectively as
"Transport Documents"); RI WESCO SOFTWARE AND SOLUTIONS INDIA PVT. LTD.
DirectorlAullonsed Signatory

 

 

 

 

[t1701557_ex10-1pg11.jpg] 

Facility Letter (Uncommitted) — India FtilikEt0 SOFT ARE AND SC/LIMAS INDIA
PVILTD, Oita; I hiSorisod *story (iv) For audit /inspection by the Bank, the
originals of the Invoice(s), Proforma Invoice(s), and of the Transport
Document(s); (v) Other confirmations, declarations and undertakings as may be
required under applicable law and regulation in relation to the Facility, and In
such form as the Bank may specify from time to time, Including but not limited
to undertakings In the Bank's favour, If necessary, certifying that no financing
has been sought by the Borrower on the basis of/ reliance on the Trade Documents
(defined herelnbelow), from any other banks' or financial institutions. (the
Invoices, Summaries, Proforma Involce(s), Proforma Summaries and the Transport
Documents being collectively referred to as `Trade Documents')" It is clarified
that Customer's covenants and undertakings In sub-clauses 9.4 and 9.5 above are
continuing covenants and the Customer represents that the same are and shell be
true on each date of presentment of the Invoices. 9 Cl5Uses,to be added, Clause
16.3 of the Master Credit Terms (Unco ted) Utilisation If the Borrower wishes to
utilise a Facility, the Borrower (i) shall deliver to the Bank a duly completed
and signed utilisation request (in a form and through means acceptable to the
Bank) as per annexed format; and (11) must satisfy the requirements set out in
the Agreement as applicable to that Facility. (b) Interest for Facility drawn In
Indian Rupee. (I) Interest: The Customer shall pay commission, Interest and
other charges to the Bank In relation to the Facility as may be notified by the
Bank from time to time. (11) The Interest Rate for the Facility shall be
calculated with reference to the MCLR. The Interest Rate shall comprise of the
MCLR plus Margin (as may be agreed with the Bank from time to time). The MCLR
shall be posted on Bank's website www.standardchartered.coln. (Ili) The MCLR may
be reviewed by the Bank at Intervals as stipulated by Reserve Bank of India or
as per its intemal policy and any change in the MCLR shall be notified by the
Bank through its website, account statements or its branches or such other
medium as the Bank may consider appropriate. (iv) In case the working capital
demand loan ("WCDL") or term loan ("farm Loan') is to be drawn down In trenches,
then the applicable interest Rate payable on (I) each trencher amount of WCDL or
(11) Term Loan drawn down will be notified through account statements to be sent
to the Customer or advised in writing by the Bank to the Customer on the date of
drawdown of the respective tranche. The Interest Rate for the respective tranche
will remain unchanged for the tenor of the respective tranche, irrespective of
any change in the MCLR during that period. (v) In case of overdrafts, the
applicable Interest Rate will be notified through account statements to be sent
to the Customer or advised in writing to the Customer from time to time. The
Interest Rate shell be subject to variation from time to time. The Interest rate
will be based on the Bank's MCLR on the date of overdrawing and the applicable
margin. (vi) Interest will be debited monthly and If unpaid, capitalized to the
outstanding principal amount then outstanding. Interest will accrue on a dairy
basis end be calculated on the basis of 365 days a year or as may be advised by
the Bank to the Customer. (c) Interest (for Facility drawn down in currency
other than Indian rupees): (1) Calculation of Interest: The rate of Interest
will comprise of margin and LIBOR. (II) LIBOR in respect of a particular period
and In relation to Utilisation made under the Facility In respect of which an
Interest rate is to be determined pursuant to the Facility Agreement, means: (A)
the percentage rate per annum for deposits for the relevant currency and Term
displayed on the appropriate page of the Reuters screen selected by the Bank (or
such other page(s) as the Bank shall nominate instead for the purpose of
displaying offered rates of leading banks for London inter-bank deposits in the
relevant currency as aforesaid) et or about 11,00 am, en the applicable Rate
Axing Day; or (B) II a Market Disruption Event has occurred, the rate determined
by the Bank on the basis of any other price source the Bank considers
appropriate. (d) Other Services As long as any sum remains owing under any
Facility, if the Customer wishes to engage any person to provide transaction
banking products and services including cash management services, trade
services, trade finance, custodial services, fund administration and escrow
services (Services"). the Customer shall enter Into good faith negotiations end
shall give the Bank or its affiliate the right of first refusal to provide such
Service to the Customer. The Services shall be offered by the Bank at
competitive rates prevailing in the market at that time and shall be subject to
terms and conditions to be mutually agreed between the nigtomer and the Bank,
Provided that the foregoing shall not be deemed as a waiver by the Customer of
its rights or restriction on the Customer Clauses to be deleterJ, Clause 16.3
oft Not Applicable dit Terms (Uncommitted

 

 

 

 

[t1701557_ex10-1pg12.jpg]

 

Facility Letter (Uncommitted) — India to access the market or any other bank,
financial Institution or service provider In respect of the said Services. (e)
Multiple Banking Arrangement The Facilities are available only In multiple
banking with other banks as per the multiple banking arrangements agreed upon
between the Customer end the various banks under the multiple banking
arrangement. The Bank reserves the right to cancel or withdraw the Facility at
its own discretion In case the facilities or any part thereof is/ ere cancelled
or withdrawn by any other bank(s) In the multiple banking arrangement. Clauses
to be amended, Clauselt3 of the Ma"ster,Credit>Ti Not Applicable rr s (Uncom
ANNEX to FACILITY Lb I t ER — Utlisation Request format riESE111311=111
ForilkEt0 SOFTWARE AID SOLUTIONS NDIAPVT.LTD. La—t. DIractoribtalisiSignatoq

 

 

